Judgment of the Supreme Court, Dutchess County, dated August 9, 1965, reversed, on the law, without costs, and proceeding remitted to the Special Term for the purpose of (1) holding a new hearing, (2) assigning counsel to represent appellant on such hearing and (3) making a determination de novo on the basis of the proof adduced upon such hearing. Ho questions of fact were considered by this court. It was error for the Special Term to deny appellant’s request that counsel be assigned to represent him and to dismiss the writ without granting the request (People ex rel. King v. Fay, 25 A D 2d 778; People ex rel. Slade v. Follette, 26 A D 2d 823). Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.